     Case 2:19-cv-01463-DSC-MPK Document 110 Filed 09/15/20 Page 1 of 3


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ADAM HEASTER Individually and for            )
Others Similarly Situated,                   )
                                             )
              Plaintiff,                     )
                                             )
       v.                                    )       2:19cv1463
                                             )       Electronic Filing
EQT CORPORATION,                             )
                                             )
              Defendant.                     )


                                     MEMORANDUM ORDER

September 15, 2020

       Plaintiff, Adam Heaster (“Heaster” or “Plaintiff”), initiated this putative class action and

collective action against Defendant, EQT Corporation (“EQT”) under the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. § 201 et seq., and the Pennsylvania Minimum Wage Act (“PMWA”),

43 Pa. C.S. § 33.104 et seq., to recover overtime wages allegedly due from his work as a

landman in Western Pennsylvania. The case was referred to United States Magistrate Judge

Maureen P. Kelly for pretrial proceedings in accordance with the Magistrate Judges Act, 28

U.S.C. §636(b)(1), and Local Rules of Court 72.C and 72.D. EQT and Intervenor-Defendant,

EQT Production Company (“EQT Production”), filed Motions to Compel Arbitration (ECF Nos.

56 and 70) and EQT filed a Motion to Dismiss Heaster’s individual claims (ECF No. 84).

       The Magistrate Judge’s Report and Recommendation (ECF No. 107), filed on August 17,

2020, found that:

       Heaster consented to arbitrate any dispute arising out of his work on behalf of
       EQT Production. Heaster further agreed to delegate to an arbitrator questions
       related to the scope of the Arbitration Agreement and because EQT is a third-
       party beneficiary of the agreement, Heaster has delegated the issue of whether his
       claims against EQT are [also] subject to the [A]greement.
        Case 2:19-cv-01463-DSC-MPK Document 110 Filed 09/15/20 Page 2 of 3


See R & R p. 1. The Magistrate Judge then recommended that the Motions to Compel

Arbitration filed EQT (ECF No. 56) and EQT Production (ECF No. 70) be granted, and that the

Motion to Dismiss (ECF No. 84) filed by EQT be granted only to the extent that this matter is

referred to arbitration and denied in all other respects. Magistrate Judge Kelly further

recommended that Heaster’s remaining individual claims, if any, as well as any claims of opt-in

plaintiff, Clayton Kleevic, and any collective and class action claims be stayed pending

completion of arbitration proceedings. The parties were informed that in accordance with the

Magistrate Judges Act, 28 U.S.C. § 636(b)(1)(B) and (C), and Rule 72.D.2 of the Local Rules of

Court, that they had fourteen (14) days to file any objections. Objections were filed by Heaster

on August 31, 2020. EQT and EQT Production responded to the objections on September 14,

2020.

         After the Court’s review of the pleadings and documents in the case, together with the

Report and Recommendation, and the objections thereto, the following Order is entered:

         AND NOW, this 15th day of September, 2020,
         IT IS HEREBY ORDERED that the Motions to Compel Arbitration filed by EQT (ECF

No. 56) and EQT Production (ECF No. 70) are GRANTED. EQT’s Motion to Dismiss (ECF

No. 84) is granted in part and denied in part. The motion is GRANTED to the extent this matter

is referred to arbitration and DENIED in all other respects1.

         IT IS FURTHER ORDERED that the Motion to Certify Class (ECF No. 31) filed on

behalf of Adam Heaster is DENIED without prejudice to re-file at more appropriate time.




1
    By separate Order, this Court will stay Heaster’s remaining individual claims, if any, as well
as any claims of opt-in plaintiff, Clayton Kleevic, and any collective and class action claims,
pending completion of arbitration proceedings.
                                                 2
      Case 2:19-cv-01463-DSC-MPK Document 110 Filed 09/15/20 Page 3 of 3


       IT IS FURTHER ORDERED that the Report and Recommendation (ECF No. 107)

dated August17, 2020 is adopted as the Opinion of the Court.


                                           s/ DAVID STEWART CERCONE
                                           David Stewart Cercone
                                           Senior United States District Judge

cc:    Andrew W. Dunlap, Esquire
       Joshua P. Geist, Esquire
       Michael A. Josephson, Esquire
       Taylor A. Jones, Esquire
       William F. Goodrich, Esquire
       Christian Antkowiak, Esquire
       Curtis M. Schaffner, Esquire
       Nicholas J. Bell, Esquire


       (Via CM/ECF Electronic Mail)




                                               3
